DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 14 have been amended.  Claim 34 has been cancelled.  Claims 10-13, 21-23 and 25-28 were previously withdrawn.  Claims 4-6, 16-18 and 30 were previously cancelled.  Claims 1-3, 7-9, 14-15, 19-20, 24, 29 and 31-33  are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-9, 14-15, 19-20, 24, 29 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3, 7-9, 29 and 31-33 are drawn to a system for a mobile device which is managed by a subject of a medical examination, which is within the four statutory categories (i.e. machine).  Claims 14-15 and 19-20 are drawn to a method of managing personal medical information via a mobile device, which is within the four statutory categories (i.e. process).   Claim 24 is drawn to a non-transitory medium for managing personal medical information via a mobile device, which is within the four statutory categories (i.e. manufacture).   
Claims 1-3, 7-9, 29 and 31-33 (Group I) recite: 
a display; 
a communication interface configured to receive first medical information that is obtained by performing an examination of a first user, from at least one of a first medical device and a first server; 
a storage configured to store the first medical information; and 
at least one processor configured to convert the first medical information into corrected first medical information by performing an inter-compatibility process on the first medical information, wherein the inter-compatibility process causes the corrected first medical information to be usable in a second medical device or a second server which is different from the first medical device or the first server, and to control the communication interface to transmit the corrected first medical information to at least one of the second medical device or the second server, 
wherein the storage is configured to store second medical information relating to a result of a previously performed examination of the first user, 
wherein the at least one processor is further configured to:  2AMENDMENT UNDER 37 C.F.R. § I 11Attorney Docket No.: Q220721 Appln. No.: 14/876,283 
control the communication interface to receive from the first server a request for transmitting third medical information which is included in the second medical information, 
select the third medical information to be transmitted by the mobile device, from among the second medical information stored in the storage of the mobile device, by comparing first retention received from the first server with the second medical information stored in the storage, wherein the first retention information indicates that the third medical information is not stored on the first server, 
control the communication interface to transmit the third medical information to the first server, and
control the display to display a user interface the third medical information so that a user of the mobile device recognizes the third medical information transmitted to the first server, and
wherein the third medical information is selected automatically by the at least one processor based on the request being received by the mobile device. 
The limitations bolded limitations, given the broadest reasonable interpretation, cover a certain method of organizing human activity because it recites fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 14-15 and 19-20 and Claim 24 is identical as the abstract idea for Claims 1-3, 7-9, 29 and 31-33 (Group I), because the only difference between the claims is they are directed towards different statutory categories.
Dependent Claims 2-3, 7-9, 15, 19-20 29, 31-33 include other limitations, for example Claim 2 recites controlling the communication interface to transmit first identification information of the first user to the first server, Claims 3 and 15 recite wherein the at least one processor is configured to control the communication interface Claims 7 and 19 recite wherein the at least one processor is configured to control the communication interface to receive from the second server a request for transmitting fourth medical information, the fourth medical information being at least one piece of medical information which is not stored in the second server, the fourth medical information including the first medical information; receive second retention information indicating a medical information retention situation of the second server from the second server; select the fourth medical information to be transmitted to the second server based on the received second retention information; and transmit the fourth medical information to the second server, Claim 8 recites wherein the communication interface is configured to transmit or receive data by using at least one of BLUETOOTH communication, radio frequency identification (RFID), barcode, QRcode, near field communication (NFC), Wi-Fi direct (WFD), ultra wideband (UWB), ZIGBEE communication, and ANT+ communication, Claims 9 and 20 recite wherein the at least one processor is configured to control the communication interface to transmit network information of the mobile device to at least one of the first medical device and the first server, and receive the first medical information based on the network information, Claim 29 recites wherein the first medical information comprises at least one from among a medical image, a patient treatment record, or patient diagnosis information, Claim 31 recites wherein the third medical information comprises a subset of the Claim 32 recites wherein the previously performed examination of the first user is performed before the examination of the first user, and Claim 33 recites wherein the first retention information is received by the mobile device from the first server, and wherein the first retention information indicates a medical information retention situation of the first server, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 14 and 24.
Furthermore, Claims 1-3, 7-9, 14-15, 19-20, 24, 29 and 31-33 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea, such as a display, processor, mobile device and receiving and transmitting data) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see at least paragraph [0185] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving medical information, which amounts to mere data gathering, recitation of a request for transmitting medical information, which amounts to selecting a particular data source or type of data to be manipulated, and/or the recitation of storing, transmitting or displaying medical information and/or notifications, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of mobile device, which amounts to limiting the abstract idea to the field of mobile devices, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0060] and [0185] of the Specification discloses that the additional elements (i.e. mobile device, processor) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing medical information) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives medical information data, and transmits the data to a server over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. inter-compatibility process) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of medical information data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing medical information data in a database and/or electronic memory, and retrieving the medical information data from storage in order to respond to a request;
Dependent Claims 2-3, 7-9, 15, 19-20 29, 31-33 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the Claims 2 and 7), performing repetitive calculations (e.g. the determining of the identification information corresponds to each other feature of dependent Claims 3 and 15), and/or storing and retrieving information in memory (e.g. the receiving and transmitting medical information feature of dependent Claim 7).  Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-3, 7-9, 14-15, 19-20, 24, 29 and 31-33 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 8-9, 14, 20, 24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2005/0114170 A1) in view of Natoli (U.S. Pub. No. 2009/0080408 A1), Fields (U.S. Pub. No. 2003/0177408 A1), Sagar (U.S. Pub. No. 2015/0278245 A1) and Choi (U.S. Pub. No. 2015/0278454 A1).
Regarding claim 1, Park discloses a mobile device comprising: 
a display (Paragraph [0012] discusses the wireless terminal and figure 2 shows the wireless terminal, element 30, having a display.);
a communication interface configured to receive first medical information that is obtained by performing an examination of a first user, from at least one of a first medical device and a first server (Paragraphs [0019], [0059] and [0063] discuss a wireless terminal that receives medical information from a portable medical terminal wirelessly.); 
a storage configured to store the first medical information (Paragraph [006] discusses the wireless terminal having a memory.) ; and 
at least one processor configured to convert the first medical information into corrected first medical information (Paragraphs [0019], [0022] and [0068] discuss a controller that converts the medical information  into a format that can be perceived by outside world, including medical information.); 
but Park does not appear to explicitly disclose:

wherein the storage is configured to store second medical information relating to a result of a previously performed examination of the first user;
wherein the at least one processor is further configured to: 
control the communication interface to receive from the first server a request for transmitting third medical information which is included in the second medical information, 
select the third medical information to be transmitted by the mobile device, from among the second medical information stored in the storage of the mobile device, by comparing first retention information received from the first server with the second medical information stored in the storage, wherein the first retention information indicates that the third medical information is not stored on the first server,
control the communication interface to transmit the third medical information to the first server, and
control the display to display a user interface the third medical information so that a user of the mobile device recognizes the third medical information transmitted to the first server, and


Natoli teaches converting the first medical information by performing an inter-compatibility process on the first medical information, wherein the inter-compatibility process causes the corrected first medical information to be usable in a second medical device or a second server which is different from the first medical device or the first server (Paragraph [0035] discusses converting all data or communications from each database into a common canonical form or standard and acting as a translator between entities.), and transmit the corrected first medical information to at least one of the second medical device or the second server (Paragraph [0032] discusses transmitting the converted information between various entities.); and
wherein the storage is configured to store second medical information relating to a result of a previously performed examination of the first user (Paragraph [0093] discusses a primary care visit which is recorded so when the patient goes in for additional testing or a specialist, the patient’s profile and relevant medical history is made available.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Park to include converting the first medical information to be usable format in a second medical device and transmit it and store it, as taught by Natoli, in order to “enable accelerated adoption of healthcare information standards, reduce cost and complexity, and enable computable semantic Natoli, Paragraph [0055]).”

Fields teaches wherein the at least one processor is further configured to control the communication interface to receive from the first server a request for transmitting third medical information which is included in the second medical information (Paragraphs [0024-0025] discuss receiving a request from a synchronization server by requesting certain data from either handheld device requesting the data or certain data can be predetermined as needing to be sent, construed as receiving a request from the first server for transmitting third medical information which is included in the second medical information.  Examiner notes it would be obvious for the information synchronized to be any type of information, including medical information.), 
select the third medical information by comparing first retention information received from the first server with the second medical information stored in the storage, wherein the first retention information indicates that the third medical information is not stored on the first server (Paragraphs [0004], [0024-0025], [0027] and [0120] discuss synchronizing the data on the handheld device with the data on the server coupled to the network by requesting certain data and excluding unnecessary and duplicative data, construed as including selecting third medical information by comparing the second medical information based on what is already saved, construed as the retention information received from the first server.), and 
transmit the third medical information to the first server (Paragraphs [0024-0025] discuss the process can be done in reverse including uploading the data from the 
Therefore, it would have been obvious to one of ordinary skill in the art of handheld devices at the time of filing to modify Park to include Fields, in order to avoid transmitting duplicative data and transmitting as little data as possible (Fields, Paragraph [0120]).”

Sagar teaches:
selecting the third medical information to be transmitted by the mobile device, from among the second medical information stored in the storage of the mobile device (Paragraphs [0055] and [0066] discuss a mobile device with a synchronization manager that is internal to the mobile device for synchronizing information.  Paragraph [0105] discusses the information including medical information.),
wherein the third medical information is selected automatically by the at least one processor based on the request being received by the mobile device (Paragraph [0066] and [0096] discuss the synchronization manager of the mobile device managing communication to cloud computer system, construed as selecting automatically by the at least one processor in the mobile device.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Park to include a request coming from the mobile device, as taught by Sagar,  in order to “enable applications…to request various operations related to access and use of enterprise data from enterprise computing systems (Sagar, Paragraph [0096]).”

Choi teaches controlling the display to display a user interface the third medical information so that a user of the mobile device recognizes the third medical information transmitted to the first server (Paragraphs [0096] discuss displaying the status of the transmission process to the PC on the mobile terminal.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Park to include Choi in order to display the status of the transmission (Paragraph [0096]).

Regarding claim 2, Park discloses the mobile device, wherein:
the at least one processor is configured to control the communication interface to transmit first identification information of the first user to the first server (Paragraph [0073] discusses transmitting information from the portable medical terminal to the wireless terminal, including identifying information.). 

Regarding claim 8, Park discloses the mobile device of claim 1, wherein:
the communication interface is configured to transmit or receive data by using at least one of (Examiner notes that the claim only requires one of the following to meet the claim limitation.)  BLUETOOTH communication (Paragraphs [0059-0060] discuss the mobile device using BLUETOOTH communication for wireless communication.). 

Regarding claim 9, Park discloses the mobile device of claim 1, wherein:

2025Attorney Docket No. 317EP.001US01
Claim 14 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.2025Attorney Docket No. 317EP.001US012025Attorney Docket No. 317EP.001US01
2025Attorney Docket No. 317EP.001US012025Attorney Docket No. 317EP.001US01
Claim 20 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for similar reasons as given above.

Claim 24 recites substantially similar limitations as those already addressed in claims 1 and 14, and, as such, is rejected for similar reasons as given above.

Regarding claim 31, Park does not appear to explicitly disclose wherein the third medical information comprises a subset of the second medical information.  

Fields teaches wherein the third medical information comprises a subset of the second medical information  (Paragraphs [0024-0025], [0027] and [0120] discuss synchronizing by requesting certain data and excluded unnecessary and duplicative data, construed as including the third medical information comprising a subset second medical information.), and 
Park to include Fields, in order to avoid transmitting duplicative data and transmitting as little data as possible (Fields, Paragraph [0120]).

Regarding claim 32, Park does not appear to explicitly disclose wherein the previously performed examination of the first user is performed before the examination of the first user.

Natoli teaches wherein the previously performed examination of the first user is performed before the examination of the first user (Paragraph [0093] discusses a primary care visit which is recorded so when the patient goes in for additional testing or a specialist, the patient’s profile and relevant medical history is made available.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Park to include converting the first medical information to be usable format in a second medical device and transmit it and store it, as taught by Natoli, in order to have “the patient's profile and relevant medical history is made available to the specialist's EMR” when “the patient arrives at the specialist (Natoli, Paragraph [0093]).”

Regarding claim 33, Park does not appear to explicitly disclose: 


Fields teaches wherein the first retention information is received by the mobile device from the first server, and wherein the first retention information indicates a medical information retention situation of the first server (Paragraphs [0024-0025] discuss the handheld receiving what information is in the central repository and transmitting data from the handheld that is not already in the repository.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Park to include Fields, in order to allow “for the uploading of data from a handheld device to the repository (Fields, Paragraph [0025]).”


Claims 3, 7, 15, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Natoli, Fields, Sagar and Choi, in further view of Zhang (U.S. Pub. No. 2010/0235323 A1).
Regarding claim 3, Park discloses the mobile device; 
but Park does not appear to explicitly disclose:
wherein the at least one processor is configured to control the communication interface to transmit second identification information of the first user to at least one of the first medical device and the first server, and the communication interface is configured to receive the first medical information from the first medical device if the first 

Zhang teaches wherein the at least one processor is configured to control the communication interface to transmit second identification information of the first user to at least one of the first medical device and the first server, and the communication interface is configured to receive the first medical information from the first medical device if the first identification information and the second identification information correspond to each other (Paragraphs [0015-0017] and [0088] discuss using the UIDs of patients to determine if images are found in the master node, and if not, uploading the images to the master node.).62 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Park to include transmit second identification information of the first user to at least one of the first medical device and the first server, and the communication interface is configured to receive the first medical information from the first medical device if the first identification information and the second identification information correspond to each other, as taught by Zhang, in order to “update the image index information of the Master Node (Zhang, Paragraph [0088]).”

Regarding claim 7, Park discloses the mobile device of claim 1; 
but Park does not appear to explicitly disclose wherein:
the at least one processor is configured to control the communication interface to receive from the second server a request for transmitting fourth medical information, the 
receive second retention information indicating a medical information retention situation of the second server from the second server;
63select the fourth medical information to be transmitted to the second server based on the received second retention information; and 
transmit the fourth medical information to the second server. 

Zhang teaches wherein the at least one processor is configured to control the communication interface to receive from the second server a request for transmitting fourth medical information, the fourth medical information being at least one piece of medical information which is not stored in the second server, the fourth medical information including the first medical information; receive second retention information indicating a medical information retention situation of the second server from the second server; 63select the fourth medical information to be transmitted to the second server based on the received second retention information; and transmit the fourth medical information to the second server (Paragraphs [0030] and [0073] discuss a second master node, construed as being the second server.  Paragraphs [0007-0009], [0098] and [0108-0110] discuss the master node including database function modules, grid messages processing logic and grid message communication and processing service modules with various parameters, construed as including retention information, and using the UIDs (unique IDs) to manage data when synchronizing data between PACS 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Park in order to have synchronization, deletion and query services (Zhang, Paragraph [0010]).

Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US012025Attorney Docket No. 317EP.001US01
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Regarding claim 29, Park discloses the mobile device of claim 1;
but Park does not appear to explicitly disclose wherein the first medical information comprises at least one from among a medical image, a patient treatment record, or patient diagnosis information.
Zhang teaches wherein the first medical information comprises at least one from among a medical image, a patient treatment record, or patient diagnosis information (At least paragraph [0003] discusses the medical information including information from various systems, including PACS, RIS, HIS and ERP, which include the patient’s health records including diagnostic reports and clinical records, construed as including medical images and patient treatment record or diagnosis information.).
Park to include specific types of medical information, as taught by Zhang, in order for “hospitals' various medical information systems (PACS, RIS, HIS, EPR etc.,) be integrated and that seamless flow of multimedia data be realized between the information systems, so that a clinician may effectively use medical information, improve clinical diagnosis, the level of treatment, healthcare service, service quality and efficiency, and meanwhile, greatly save on resources (Zhang, Paragraph [0003]).”
2025Attorney Docket No. 317EP.001US01
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered.
Claim Rejections – 35 U.S.C. § 101
Applicant submits that the claims are improperly rejected as being directed to a judicial exception without significantly more (Remarks, pages 12-15).
Applicant submits that the claims are not directed towards an abstract idea because “the claims only mention one user, the claims are not directed to ‘facilitating the sharing of information between users on different devices (Remarks, page 13).’”
While the claims mention one user, the claims are automating the sharing of information between two or more users.  As such, the claims are directed towards an abstract idea.  Furthermore, the claims are directed towards using rules to determine which information to share, which falls within organizing human activity.  See  MPEP § 2106.04(a)(2).

Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); and  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Limitations that are not indicative
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner asserts that the limitation of “control[ling] the display to display a user interface representing the third medical information” is adding insignificant extra-solution activity as it simply uses generic computer elements to generate a display, and therefore, does not result in a practical application.  The mobile device, processors and servers used are generic devices as described in paragraphs [0060] and [0185].  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Furthermore, receiving or transmitting data over a network are deemed to be well-understood, routine and conventional activities.  See MPEP 2106.05(d)(II).
Therefore, the claims remain rejected as being directed towards non-statutory subject matter.
Claim Rejections – 35 U.S.C. § 103
Applicant argues that the claims are improperly rejected as being unpatentable over the cited prior art (Remarks, page 15).
Applicant further argues that Fields does not disclose “that the handheld device performs the selection of data to be transferred, and then transmits that selected data to the repository (Remarks, page 18).”  

As Applicant’s arguments are moot in view of the new grounds of rejection necessitated by the current amendment, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Examiner, Art Unit 3686